DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Response to Amendment
            Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.      

Claim Objections
Claim 33 objected to because of the following informalities: typographical error (the at least one vertical lift rotor of comprises). Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Specification objections
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  
The above are only examples of such informalities.  The Applicant is required to review the Specification and correct all such informalities.

                                                       Reference of prior art
Schmittle.  (US 5941478, STOL/VTOL free wing aircraft with modular wing and tail).
Tighe et al.  (US 9764833, Ventilated v mounting boom for personal aircraft).
Armer et al.  (US 9120560, Vertical take-off and landing aircraft).
North et al.  (US 20160200436, Tri-Rotor Aircraft Capable of Vertical Takeoff and Landing and Transitioning to Forward Flight).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmittle and further in view of Tighe.

Re claim 1    Referring to the figures and the Detailed Description, Schmittle discloses:
 An aircraft, comprising: a fuselage module, comprised of  a fuselage body (102) and a wing center portion, the wing center portion having laterally opposite center portion sides (117); a pair of wings each having a wing root removably couplable to the wing center portion respectively proximate one of the laterally opposite center portion sides (114, 116); 
However Schmittle fails to teach as disclosed by Tighe:  a pair  vertical lift rotor modules a boom mounting portion and a pair of boom free ends (114), at least one vertical lift rotor mounted on each boom free end (101, 102),
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Tighe teachings of a pair of vertical lift rotor modules a boom mounting portion and a pair of boom free ends, at least one vertical lift rotor mounted on each boom free end into the Schmittle to a vertical lift capability to the aircraft for vertical takeoff and landing.
 the boom mounting portion of each longitudinal rotor boom is removably couplable between the wing center portion and the wing root (Tighe mounting portion of each longitudinal rotor boom 206 when located between the wing center portion and the wing root and is applicable to modify Schmittle according to the limitation between the wing center portion and the wing root) , and each longitudinal rotor boom extends both forwardly and aftwardly of the wing center portion, and resulting in a pair of the vertical lift rotors respectively located on the laterally opposite center portion sidesof the vertical lift rotors  respectively located forward of and aft of the wing center portion (Tighe 114); an empennage comprising a pair of tail booms aftwardly extendable from the wing center portion (Schmittle 120), the pair of tail booms are separate components from the pair of vertical lift rotor modules (Schmittle 120); and  a forward thrust module removably couplable to the fuselage body (Schmittle 108).

Re claim 34    Referring to the figures and the Detailed Description, Schmittle, as modified,  discloses: The aircraft of claim 1, wherein: each one of the vertical lift motors is an electric motor (Tighe col. 10, l 43-45).  

Re claim 35    Referring to the figures and the Detailed Description, Schmittle, as modified,  discloses:  The aircraft of claim 34, wherein: 12Application No. 16/090,162 Restriction Requirement of December 24, 2020 Attorney Docket: INSITU-49-US-PCT the fuselage module includes a center payload bay configured to removably house one or more batteries configured to power the vertical lift motors (Tighe col. 10, l 47-48).  

Re claim 38    Referring to the figures and the Detailed Description, Schmittle, as modified,  discloses:  The aircraft of claim 1, wherein: the aircraft has a longitudinal axis; and the boom mounting portion of each longitudinal rotor boom is oriented parallel to the longitudinal axis (Tighe 114 as depicted in fig. 1).  

Re claim 39    Referring to the figures and the Detailed Description, Schmittle, as modified,  discloses:   The aircraft of claim 1, wherein: a portion of the longitudinal rotor boom extending forward of the wing center portion is parallel to the tail boom that is located on the same side of the aircraft as the longitudinal rotor boom (Tighe 114 is parallel to the tail boom of Schmittle 120 since both are parallel to the longitudinal axis as depicted in the drawing).  


Claim(s) 4-6, 31-33 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmittle in view of Tighe and further in view of Armer.

Re claim 4    Referring to the figures and the Detailed Description, Schmittle, as modified, above discloses: The aircraft of claim 1, wherein The empennage comprises a pair of vertical tails (Schmittle 140) 
However Schmittle, as modified, fails to teach as disclosed by Armer:  a horizontal tail extendable between the pair of vertical tails (62, 74).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Armer teachings of horizontal tail extendable between the pair of vertical tails into the Schmittle, as modified,  to increase the longitudinal trim throughout flight time and enhance the maneuverability of the aircraft.
each one of the tail booms having a boom forward end and a boom aft end (Schmittle 120), the empennage is coupled to the wing center portion in one of the following two configurations: the boom forward end of each one of the tail booms is fixedly coupled to the wing center portion (Schmittle 120), and the vertical tails are each removably couplable to the boom aft end of one of the tail booms (Schmittle 140, are each removably using the right tools); and
 the boom forward end of each one of the tail booms is removably couplable to the wing center portion are each removably (Schmittle 120, removable using the right tools), and the vertical tails are each fixedly coupled to the boom aft end of one of the tail booms (Schmittle 120 and 140). 

Re claim 5    Referring to the figures and the Detailed Description, Schmittle, as modified,  discloses:  The aircraft of claim 4, wherein: each of the tail booms has a boom aft end having a vertical tail (Schmittle 140); and the empennage including a horizontal tail removably couplable between the pair of the vertical tails (Armer 62, 74, removable using the right tools). 

Re claim 6    Referring to the figures and the Detailed Description, Schmittle, as modified,  discloses: The aircraft of claim 5, wherein: when the vertical lift rotor modules are omitted from the aircraft, the empennage is configured to receive the vertical tails that extend upwardly from the tail booms (Schmittle 140, 120); and when the vertical lift rotor modules are coupled to the aircraft, the empennage is configured to receive the vertical tails extend downwardly from the tail booms (Schmittle 140, 120).

Re claim 31    Referring to the figures and the Detailed Description, Schmittle, as modified, discloses: The aircraft of claim 4, wherein: each of the tail booms couplable to the wing center portion using externally-accessible mechanical fasteners (Schmittle claim 20).  

Re claim 32    Referring to the figures and the Detailed Description, Schmittle, as modified,  discloses: The aircraft of claim 4, further including: a tail extension configured to be removably coupled to each vertical tail and extending downwardly therefrom, for supporting the aft end of the aircraft on a surface when the vertical lift rotor modules are coupled to the aircraft (Schmittle lower portions of items 140, and Armer lower portion of items 60 and 61 are removable using the right tools).  

Re claim 33    Referring to the figures and the Detailed Description Schmittle, as modified,  fails to teach as disclosed by Armer: the at least one vertical lift rotor of comprises counter-rotating rotors driven by the vertical lift motor (Armer col. 9, l 43-63). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Armer teachings of the at least one vertical lift rotor of comprises counter-rotating rotors driven by the vertical lift motor into the Schmittle, as modified, to counter-act the torque generated by each rotor.


Re claim 37   Referring to the figures and the Detailed Description Schmittle, as modified,  fails to teach as disclosed by Armer: The aircraft of claim 1, wherein: the fuselage module includes a forward payload bay configured to house at least one of an infrared sensor, an electro-optical sensor, a still camera, and a video camera (114).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Armer teachings of the fuselage module includes a forward payload bay configured to house at least one of an infrared sensor, an electro-optical sensor, a still camera, and a video camera into the Schmittle, as modified,  to configure the aircraft with to perform reconnaissance.

Claim(s) 36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Armer and further in view of North.

Re claim 36    Referring to the figures and the Detailed Description, Armer fails to teach as disclosed by North: The aircraft of claim 1, further including: a nose support configured to extend downwardly from the fuselage module for supporting a fuselage forward end (¶ 0075, items 1804). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the North teachings of a nose support configured to extend downwardly from the fuselage module for supporting a fuselage forward end into the Armer the such that the aircraft may be at rest on the skids in order to support the fuselage forward end.

Allowable Subject Matter 
       Claim 40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 
       As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP ~ 707.07(a).

Response to Arguments
           Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

                                                                   Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642